Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: Amendment filed Aug. 30, 2021.  This Action is Made Final. 
Claims 1-10 and 14-19 are pending in the case. Claims 1, 14 and 15 are independent claims.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Claims 14 and 15 were not amended as claim 1.  Therefore, contrary to the assertion made by the applicant, the arguments presented regarding claim 1 do not apply to claims 14 and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 4, 7-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (hereinafter Takahashi) U.S. Patent Publication No. 2010/0199191 in view of Ramos et al. (hereinafter Ramos) U.S. Patent Publication No. 2007/0124503 and in further view of Ikeda et al. (hereinafter Ikeda) U.S. Patent Publication No. 2016/0321025.
In regard to independent claim 1, Takahashi teaches a communication management system that manages a conference session performed by a plurality of terminal apparatuses (see e.g. para [4]-[6] [9] – “provide a method of controlling the manipulation authority such that an advantage of the collaborative work performed by a plurality of users can be promoted by increasing manipulation freedom of each user in a conference”), the communication management system comprising: circuitry configured to: 
manage input information including a plurality of pieces of input data representing a input image drawn on a single device in the conference session (see e.g. Fig. 10, 11 and para [112]-[117] – multiple user can edit the same document/file on one screen); 
receive, from a first terminal apparatus of the plurality of terminal apparatuses, group operation information for designating one or more pieces of input data, which are receive the cursor manipulation signals of all users, and independently control the cursor location and the manipulation authority”); and 
restrict, based on the group operation information, an operation regarding the one or more pieces of input data the first terminal apparatus (see e.g. Fig. 8, 10 and para [77]-[83] – “Determining which user has the manipulation authority over the requested manipulation area of each user, detected by the manipulation area detection unit in the aforementioned function (2) based on manipulation authority information stored in the manipulation authority management”).
	Takahashi does not expressly show the conference is a video conference.  However, Takahashi is directed to conference collaboration method in general.  Furthermore, video conference such as WebEx conference is well known.  Takahashi does not expressly show the input is stroke input. However, Ramos expressly teaches stroke input for collaboration (see Abstract Fig. 26, 27 para [125][126]).  Both Takahashi and Ramos are directed to collaboration input GUI.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Takahashi and Ramos in front of them to modify the system of Takahashi to include the above feature.  The motivation to combine Takahashi and Ramos comes from Ramos.  Ramos discloses the motivation to allow stroke input for collaboration (see e.g. Abstract Fig. 26, 27 para [125][126]).
Takahashi-Ramo does not expressly show prohibit a second terminal apparatus of the plurality of terminal apparatus from performing an operation while the first terminal apparatus performs an edit operation on the operation target.  However, Ikeda teaches automatically prohibit, based on the received group operation information, a second terminal apparatus of the plurality of terminal apparatus from performing an operation while the first terminal apparatus performs an edit operation on the operation target (see e.g. para [44][45] – “(A user using) the owner apparatus may have, for example, authority over whether to permit (a user using) an apparatus to participate in a group … only an apparatus which has received permission to participate in (log in to) the group from the owner apparatus can participate in the group” – Therefore, unauthorized terminal will be denied access automatically).  Both Takahashi and Ikeda are directed to collaboration interface.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Takahashi and Ikeda in front of them to further modify the modified system of Takahashi to include the above feature.  The motivation to combine Takahashi and Ikeda comes from Ikeda.  Ikeda discloses the motivation to prohibit unauthorized user joining collaboration (see e.g. para [45]).
In regard to dependent claim 2, the modified Takahashi teaches in a case that the one or more pieces of stroke data designated by the group operation information include no stroke data for which operation is being restricted, the circuitry further 20configured to prohibit the operation regarding the one or more pieces of stroke data by the second terminal apparatus (see e.g. para [110]-[115] and Ramos Abstract para when the shared display is private, stroke data is restricted to that display).  
With respect to dependent claim 3, the modified Takahashi teaches in a case that  the one or more pieces of stroke data designated by the group operation 25information include stroke data on which operation is being restricted, the circuitry is further configured to cancel a process of prohibiting the operation regarding the one or more pieces of stroke data by the second terminal apparatus (see e.g. para [110]-[117] and Ramos para [178] – “the user has the option of bouncing the item back to the sender, or terminating the connection.”).  
With respect to claim 4, the modified Takahashi teaches in a case that30in a cin  the first terminal apparatus performs the edit operation regarding each of the one or more pieces of stroke data, after the circuitry prohibits the operation regarding the one or more pieces of stroke data by the second terminal apparatus, the circuitry is further configured to cancel prohibiting the operation regarding the one or more pieces of stroke data (see e.g. Abstract para [11]-15] [27]– “control of granting/removing manipulation authority over each manipulation area to/from any one of the users in response to the cursor manipulation signal input “ and Ramos para [175]-[178] – user can make change to settings).  
In regard to dependent claim 7, the modified Takahashi teaches a communication system comprising: the communication management system according to claim 1; and the plurality of terminal apparatuses, wherein each terminal apparatus of the plurality of terminal apparatuses includes second circuity configured to:

In regard to dependent claim 8, the modified Takahashi teaches 25the second circuitry of each terminal apparatus of the plurality of terminal apparatuses is further configured to control display, on a display screen, of display information indicating that an operation regarding one or more pieces of stroke data is being restricted, in response to an operation restriction notification that restricts the operation on the one or more pieces of stroke data (see e.g. para [11]-[15][27] [112]-[117] and Ramos para [178][181][190] – the system display the option/information for user “bouncing the item back.”).  
In regard to dependent claim 9, The modified Takahashi teaches 30the second circuitry of each terminal apparatus of the plurality of terminal apparatuses is further configured to prohibit reception of the editing operation on one or more pieces of stroke data in response to an operation restriction notification that restricts an operation regarding the one or more pieces of stroke data, the operation restriction notification being transmitted from the 35communication management system (see e.g. para [11]-[15][27] [112]-[117] and Ramos para [175]-[178]).  
In regard to dependent claim 10, the modified Takahashi teaches based on the group operation information, received from a first terminal apparatus, for designating one or more pieces of stroke data, the communication management system 5transmits an operation restriction notification indicating that an operation regarding the one or more pieces of stroke data is being restricted, to each of second terminal apparatuses, each being different from the first terminal apparatus (see e.g. para [11]-[15][27] and Ramos para [175]-[178]).  
In regard to dependent claim 17, the modified Takahashi teaches the group operation information indicates a selection of a character string represented by the stroke image drawn on the single device (see e.g. Ikeda Fig. 6 para [34] The motivation to combine Takahashi and Ikeda is discussed above with respect to claim 1).  
In regard to dependent claim 18, the modified Takahashi teaches the group operation information indicates a user input command for to edit the stroke image (see e.g. Ikeda Fig. 6 para [47] - “enables information such as a text, an image, a handwritten character, a handwritten figure, and a diagram to be shared and exchanged in real time between the apparatuses” The motivation to combine Takahashi and Mariotti is discussed above with respect to claim 1)
In regard to dependent claim 19, the modified Takahashi teaches the group operation information indicates a user input command for operating the single device  (see e.g. Ikeda Fig. 3, 4 para [12] [39]  The motivation to combine Takahashi and Ikeda is discussed above with respect to claim 1.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Ramos and in further view of Mariotti et al. (hereinafter Mariotti) U.S. Patent Publication No. 2011/0126127.
In regard to independent claim 14, the modified Takahashi teaches a terminal apparatus, comprising: circuitry configured to: share a stroke image during a videoconference session with another terminal apparatus, the stroke image having been drawn on the terminal apparatus in the videoconference session (see e.g. Abstract para [4]-[9] and Ramos para [125]-[126] and discussion above with respect to claim 1); accept a designation operation for designating one or more pieces of stroke data, which are operation targets, from among a plurality of pieces of stroke data representing the stroke image; and automatically prohibit, based on the accepted designation operation, an operation regarding the one or more pieces of stroke data by the another terminal apparatus (see e.g. Abstract para [4]-[9] – “only a single host (or a single user) is allowed to have manipulation authority at a given time. For this reason, a plurality of users cannot simultaneously manipulate contents displayed on the application window “ and Ramos para [175]-[178] and discussion above with respect to claim 1).
Takahashi-Ramo does not expressly show prohibit the another terminal apparatus from performing an operation while the circuitry performs an edit operation on the operation target.  However, Mariotti teaches similar feature (see e.g. Fig. 2 para [17] – “All users can add annotations on the media using the draw control on their computer … the initiator can disable the edit control of any participant, such that a particular participant ”) Both Takahashi and Mariotti are directed to collaboration interface.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Takahashi and Mariotti in front of them to modify the system of Takahashi to include the above feature.  The motivation to combine Takahashi and Mariotti comes from Mariotti.  Mariotti discloses the motivation to prohibit certain user/terminal during collaboration (see e.g. para [17]).
Claim 15 and 16 are rejected for the similar reasons discussed above with respect to claim 14.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Ramos, Ikeda and further in view of Hendriks et al. (hereinafter Hendriks) U.S. Patent Publication No. 2003/0163525.
With respect to claim 5, Takahashi does not expressly show the circuitry is further configured to manage the plurality of pieces of stroke data in association with first identification information for identifying the videoconference session, and each of the plurality of pieces of stroke data includes second identification 5information for identifying each piece of stroke data, drawing data for reproducing the stroke image, and third identification information for identifying the drawing data.  However, Hendriks teaches similar feature (see e.g. para [5]-[8] – “Stroke input is, at the minimum, stored as an ordered set of quantized pen locations, but may include many more attributes such as the time at which each location was visited, the pen pressure and pen inclination, ). Both Takahashi and Hendriks are directed to collaboration user interface and display methods. Accordingly, it would have been obvious to the skilled artisan at the time of the invention having Takahashi-Ramos and Hendriks in front of them to modify the system of Takahashi-Ramos to include the above feature.  The motivation to combine Takahashi-Ramos and Hendriks comes from Hendriks.  Hendriks discloses the motivation to keep track of the user interactions so that the collaboration history is recorded (see Abstract and para [5]-[8]).
With respect to claim 6, the modified Takahashi teaches the group operation information includes the first identification information and the 10second identification information for identifying the one or more pieces of stroke data (see e.g. para [5]-[8]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/PEI YONG WENG/Primary Examiner, Art Unit 2179